Citation Nr: 0122417	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of left 
patella fracture with traumatic arthritis, status post left 
total knee arthroplasty, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.

This matter came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

In June 2001, the veteran appeared and testified before the 
undersigned at the RO.  At that time, the veteran raised the 
issue of entitlement to service connection for a right knee 
disability.  As the matter is not before the Board at this 
time, it is referred to the RO for the appropriate action.  


FINDING OF FACT

The veteran's left knee disability is manifested by 
degenerative joint disease, pain, weakness, and limited 
motion, and is not productive of or comparable to knee 
ankylosis, leg extension limited to 30 degrees, or nonunion 
of the tibia and fibula with loose motion, requiring a brace.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of left patella fracture with traumatic arthritis, 
status post left total knee arthroplasty, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5055, 5256, 5261 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The RO notified the veteran of its denial of his claim for 
service connection for bilateral hearing loss in January 1999 
provided him a copy of the rating decision with an 
explanation of his appellate rights.  The veteran was 
provided with a VA medical examination, and his VA outpatient 
treatment records were obtained.  The veteran presented 
testimony at hearings held in December 1999 and June 2001.    
October 1996.  A Statement of the Case dated in October 1999 
and a Supplemental Statement of the Case dated in June 2000 
discussed the evidence of record, the applicable statutory 
and regulatory law and the reasons his claim was denied.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A.

Factual Background

By rating action of June 1954, service connection was 
established for residuals of a left patella fracture.  The 
award was based on service medical records reflecting a 
fractured left patella.  A noncompensable rating was assigned 
following a April 1954 VA medical examination that noted 
internal derangement of the left knee due to a loose body and 
quadriceps atrophy unstable upon weight bearing .  

On VA examination of March 1986, the examiner diagnosed 
traumatic arthritis of the left knee following fracture of 
the patella, and mild weakness of the quadriceps.  By rating 
action of June 1986, a compensable rating of 10 percent was 
assigned for residuals of traumatic fracture of the left 
patella with traumatic arthritis.  

In July 1998, the veteran was admitted to a VA facility for a 
total left knee arthroplasty.  His condition was stable upon 
discharge and the veteran underwent physical therapy sessions 
that August.  The physical therapist noted that the veteran 
presented with decreased ambulation, strength, and range of 
motion, as well as dependent transfers.  The veteran 
participated in the exercises.  The functional status at the 
time of his discharge included ambulation with a walker and 
supervision, ascending and descending 12 steps with a cane, 
one handrail and supervision.  Active range of motion for the 
left knee was 25 degrees extension to 65 degrees flexion, and 
passive range of motion was 5 degrees extension to 73 degrees 
flexion.  The examiner also noted 5 degrees limitation of 
extension on the right knee.  The veteran was discharged and 
given exercises to complete at home, and it was noted that 
the veteran demonstrated an understanding of the program.  

In a July 1998 letter to the RO, the veteran requested a 
higher rating based on his surgery.  By rating action of 
August 1998, a temporary total rating of 100 percent was 
assigned for the period beginning July 29, 1998.  Thereafter 
the veteran would be returned to the 30 percent rating, 
effective September 1, 1999.  

A VA examination was conducted in August 1999.  The veteran 
complained of pain, weakness, swelling, fatigability and lack 
of endurance, occasional stiffness, and occasional 
instability of giving way.  He was not experiencing locking, 
heat or redness.  He was undergoing physical therapy.  He did 
not report periods of flare-ups of joint disease, as both 
knees had been replaced.  The veteran did not use a cane or 
other walking device.  On examination, his gait and posture 
were normal.  He did not report episodes of dislocation or 
recurrent subluxation, and there were no constitutional 
symptoms of inflammatory arthritis.  It was noted that the 
veteran is retired.  He reported difficulties with the knees 
when walking long distances and going up and down stairs.  He 
complained of numbness in the left lower leg when walking 
excessively.  He noted that he walks slow, and stiff-legged 
when going up and down stairs.  On objective examination, 
there was a 
horizontal scar across the patella that measured more than 5 
inches long.  A vertical scar was present over the front of 
the knee from the knee replacement surgery; it measured 9 
inches.  The left knee measured 16-plus inches in diameter 
and circumference.  The left knee flexed to 90 degrees and 
extended to 0 degrees.  The right knee, also with a scar from 
arthroplasty, measured 17 inches in diameter and demonstrated 
90 degrees flexion.  The examiner diagnosed total left knee 
arthroplasty.  

In December 1999, the veteran appeared and testified before a 
hearing officer at the RO.  The veteran reported decreased 
knee motion, occasional pain on exertion, swelling at times, 
numbness, and feeling that the knee will give way.  The pain 
had migrated to his hip.  He used prescribed pain medication, 
but added that he monitored its use to avoid over medicating.  
The veteran described his problems ascending and descending 
stairs, and noted that he has to keep moving the leg to avoid 
tightening.  

A VA examination was conducted in January 2000.  The veteran 
indicated that the surgery improved his symptomatology, but 
he continues to suffer from pain and swelling with prolonged 
standing or walking, climbing and descending stairs, bending, 
twisting, lifting, squatting, or kneeling.  Damp and cold 
weather aggravate the symptoms.  

On examination, the examiner noticed weakness demonstrated by 
3/5 muscular strength with flexion and extension of the knee.  
There was fatigue and lack of endurance of the left knee 
joint in as much as the veteran was only able to walk for 
three-quarters of a city block and the fatigue and lack of 
endurance were most pronounced with walking, standing, 
climbing and descending stairs, bending, twisting, lifting 
and the inability to knee.  There was loss of left knee range 
of motion.  Flexion was performed to 90 degrees and extension 
lacked 10 degrees of full extension.  The loss was not due to 
pain, but the structural changes of the knee replacement.  
The surgical scars were well healed, nontender and not 
adherent to the underlying tissue with no evidence of 
inflammation or keloid formation.  Both scars demonstrated 
sensory loss, but there was no other evidence of sensory loss 
in the left knee or other parts of the lower extremity.  The 
examiner did not find the veteran's complaints of numbness of 
any clinical significance.  Range of motion movements caused 
a minimal degree of pain and were performed with 3/5 muscle 
strength.  There was no crepitation.  The skin was of normal 
temperature and color and there was no increase in 
temperature or ulcerations.  There was no evidence of soft 
tissue swelling or joint effusion.  The patellar component 
was nontender with compression and movement and stress 
testing revealed no evidence of laxity of the supporting 
structure.  The diagnoses was post-traumatic severe 
degenerative joint disease of the left knee and status post 
left total knee arthroplasty.  

In June 2001, the veteran testified that he lacks the 
mobility to go up and down stairs, and that he experiences 
numbness with excessive walking and standing.  He was 
supposed to undergo magnetic resonance imaging (MRI) in an 
effort to determine the cause of the numbness, but he was 
unable to due to feeling claustrophobic.  The knee feels weak 
on occasion and he feels unsteady, but he does not fall down.  
The veteran described a grating type of feeling.  His pain 
medication does help, but he still has problems with 
stiffness.  He was not certain about swelling, but did note 
that he takes a hot shower in the morning to improve his 
mobility.  The veteran gave up a number of activities he used 
to enjoy because of the limitations imposed by his knee 
condition.  He testified that he does not use a cane or 
brace.  He noted that when out walking around, he takes time 
to stop and rest.  The veteran testified to feeling that he 
has lost some leg strength.  He also testified that he 
experiences pain from the lower part of the thigh to below 
the knee, and no one has ever told him that this pain is 
related to lumbar stenosis.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 
Service connection is in effect for residuals of left patella 
fracture with traumatic arthritis, status post left total 
knee arthroplasty, rated 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2000).  
Diagnostic Code 5055 contemplates knee replacement, and 
provides a minimum rating of 30 percent.  With intermediate 
degrees of residual weakness, pain or limitation of motion 
the disability is rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  A 60 percent rating is assigned for knee 
replacement with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  A 
maximum rating of 100 percent is assigned for 1 year 
following implantation of prosthesis.  

In this case, there is clinical evidence of weakness, pain 
and limited motion.  Therefore, Diagnostic Codes 5256, 5261 
and 5262 are for consideration as per Diagnostic Code 5055.  

Diagnostic Code 5256 contemplates knee ankylosis.  A 40 
percent rating is assigned for knee ankylosis in flexion 
between 10 and 20 degrees.  A 50 percent rating is assigned 
for ankylosis in flexion between 20 and 45 degrees.  A 
maximum rating of 60 percent is assigned for knee ankylosis 
in extremely unfavorable, in flexion at an angle of 45° or 
more. 

Diagnostic Code 5261 contemplates limitation of leg 
extension.  Extension limited to 30 degrees is rated 40 
percent, and extension limited to 45 degrees is rated as 50 
percent disabling. 

Diagnostic Code 5262 contemplates tibia and fibula 
impairment, and a maximum rating of 40 percent is assigned 
for nonunion of the tibia and fibula with loose motion, 
requiring a brace.

Although these Diagnostic Codes are for consideration, their 
application do not result in the assignment of a higher 
rating.  As noted, Diagnostic Code 5256 contemplates knee 
ankylosis, but it is clear from the clinical findings that 
the knee is not ankylosed, and that the limited motion 
demonstrated on examination is not comparable to ankylosis.  
Therefore, Diagnostic Code 5256 is not for application here.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  The 
clinical findings of record demonstrate limited extension, 
and in fact, on the most recent VA examination the examiner 
indicated that the knee lacked 10 degrees full extension.  
However, the extent of the limitation is not 30 degrees as 
required for the 40 percent rating under Diagnostic Code 
5261.  Furthermore, the clinical findings do not indicate 
that the left knee disability involves or is comparable to 
nonunion of the tibia and fibula with loose motion, requiring 
a brace, which would warrant a 40 percent rating under 
Diagnostic Code 5262.

Clearly, the veteran's complaints and the clinical findings 
indicate pain and weakness associated with the left knee 
disability.  Therefore, it appears that the evidence of 
record demonstrates that there are chronic residuals 
consisting of painful motion or weakness in the affected 
extremity as required for a 60 percent rating under 
Diagnostic Code 5055.  However, it is specified that the 
painful motion or weakness must be severe.  That is not the 
case here.  On the most recent examination, weakness was 
noted, but the examiner indicated that it was demonstrated by 
3/5 muscular strength and the examination did not reveal 
laxity of the supporting structure.  The veteran has 
complained of feeling that the knee was going to give way, 
but he has not fallen.  Also, the evidence demonstrates that 
other than the period following his surgery and physical 
therapy, the veteran has not used a cane or brace.  
Therefore, the weakness is not severe.  Although the veteran 
experiences pain on prolonged activities such as walking, 
climbing stairs, twisting, and bending, the record 
demonstrates that the veteran has undergone physical therapy 
and takes medication for pain relief.  Also, on the most 
recent VA examination, the examiner indicated that the 
motions were completed with a minimal degree of pain and that 
the loss of motion is due to the structural changes of the 
knee rather than pain.  Given this, it is reasonable to 
conclude that even when considering the Court's guidelines in 
DeLuca, the overall, the disability picture presented does 
not approximate the criteria for a higher rating under 
Diagnostic Code 5055.  Therefore, there is not a question as 
to which rating should apply.  38 C.F.R. § 4.7 (2000).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5055, do not provide a basis to assign an evaluation higher 
than the 30 percent evaluation currently in effect.

Here, the medical records and VA examination reports reflect 
a diagnosis of degenerative joint disease.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 

In conclusion, the Board finds that the criteria for a rating 
greater than 30 percent have not been met with regard to the 
left knee disability.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating greater than 30 percent for is in 
effect for residuals of left patella fracture with traumatic 
arthritis, status post left total knee arthroplasty, has not 
been established, and the appeal is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

